Citation Nr: 1504381	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-09 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for a left knee disorder.  

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss.  

6.  Entitlement to service connection for hearing loss. 

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1986.  He also had prior and subsequent periods of service in the Army National Guard, including a period of active duty for training from June 1976 to September 1976.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In January 2014, the Board remanded the claim for a hearing.  A hearing was held and the matter now returns to the Board.  

The Veteran testified at a November 2014 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA file.  At the hearing, the Veteran submitted additional evidence and waived agency of original jurisdiction review of such evidence.  The Veteran's claims file has been converted from a paper file to an electronic record in the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issues of entitlement to service connection for sleep apnea, depression, anxiety, and posttraumatic stress disorder have been raised by the record in an October 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for right and left knee disorders, hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied the Veteran's claims for entitlement to service connection for right and left knee disorders, hearing loss, and tinnitus. The Veteran filed a timely notice of disagreement as to the denial of service connection for hearing loss and tinnitus only, and the RO issued a November 2002 statement of the case, but the Veteran did not file a timely substantive appeal or submit new and material evidence within the one year appeal period.

2.  Evidence received since the April 2002 rating decision relates to unestablished facts necessary to substantiate the claims for entitlement to service connection for right and left knee disorders, hearing loss, and tinnitus, and raises a reasonable possibility of substantiating the claims.  



CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied the Veteran's claims for entitlement to service connection for right and left knee disorders, hearing loss, and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  

2.  Evidence received since the April 2002 rating action is new and material and the claims for service connection for right and left knee disorders, hearing loss, and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In light of the fully favorable determination as to the issues decided herein, further discussion of the VCAA is unnecessary.  

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.

An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  Additionally, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence were submitted and not acted upon, a claim could still be pending until a decision was made on that evidence.  See 38 C.F.R. § 3.160(c) (2014) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence raises a reasonable possibility of substantiating the claim if, when considered with previous evidence of record, it is sufficient to trigger further assistance by VA under the VCAA, such as providing a medical examination; the evidence need not, by itself, change the outcome of the previous decision.  Shade v. Shinseki, 24 Vet. App. 110, 117-19 (2010).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In April 2002, the RO denied the Veteran's claims for entitlement to service connection for right and left knee disorders, hearing loss, and tinnitus.  The Veteran did not appeal the decision regarding service connection for right and left knee disorders or submit new and material evidence within the one year appeal period.  Although the Veteran filed a timely notice of disagreement as to the denial of service connection for hearing loss and tinnitus, he did not file a timely substantive appeal after a statement of the case was issued or submit new and material evidence within the one year appeal period.  Therefore, the April 2002 denial is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The April 2002 decision denied entitlement to service connection for right and left knee disorders because there was no evidence of a currently diagnosed chronic knee disorder, knee impairment during service, or evidence linking a current disorder to service.  Entitlement to service connection for hearing loss and tinnitus were denied because there was no evidence linking hearing loss and tinnitus to service.  

Evidence received since the April 2002 decision includes a July 2009 treatment record diagnosing patellofemoral arthrosis of both knees and a March 2012 letter from Dr. J.K.R. stating that while the provider could not say with certainty that the Veteran's knee disorder was caused by his military service, military service may have exacerbated the condition.  Regarding hearing loss and tinnitus, which a VA examiner observed in February 2011 was a symptom of hearing loss, new evidence includes a February 2012 letter from Dr. W.M.P. stating that the Veteran's military service contributed significantly to his hearing loss, an October 2012 statement by Dr. J.A.E. that acoustic trauma sustained during military duty most likely contributed to the Veteran's high frequency hearing loss, and a May 2014 letter from B.F., a hearing care practitioner, stating that the Veteran's military service was the "direct cause" of his hearing impairment.  As this evidence relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claims, it is new and material, and reopening is therefore warranted.   


ORDER

The claim for service connection for a right knee disorder is reopened.  The appeal is allowed to this extent.  

The claim for service connection for a left knee disorder is reopened.  The appeal is allowed to this extent.  

The claim for service connection for hearing loss is reopened.  The appeal is allowed to this extent.  

The claim for service connection for tinnitus is reopened.  The appeal is allowed to this extent.  


REMAND

Remand is necessary to ensure that all required development is completed.  During the November 2014 hearing, the Veteran's representative referenced statements by the Veteran's wife and a fellow service member and indicated that those statements would be faxed for inclusion in the record.  The statements are not currently of record and attempts should be made to obtain copies of such statements.  

As noted above, the Veteran had active duty and National Guard service.  Compensation is warranted for disability due to disease or injury incurred in "the active military, naval, or air service."  38 U.S.C.A. §§ 1110, 1131 (West 2014).  The term "active military, naval, or air service" includes both active duty and any period of active duty for training (ACDUTRA) during which an individual was disabled from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2014).  It also includes any period of inactive duty for training (INACDUTRA) during which an individual was disabled from an injury incurred or aggravated in line of duty.  Id.  Remand is warranted to determine all of the Veteran's periods of ACDUTRA and INACDUTRA, and then to obtain medical opinions as to whether any of the claimed disorders were incurred in or aggravated during a period of active duty, ACDUTRA, or INACDUTRA.  Additionally, the Veteran's complete service treatment records have not yet been obtained.  Additional attempts to obtain such records, as described below, are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records for the claimed disorders, to include any outstanding treatment records from the Lexington VA Medical Center, with the assistance of the Veteran as necessary, and associate them with the VBMS or Virtual VA file.  

2.  Send the Veteran and his representative a letter explaining that the statements by the Veteran's wife and fellow service member referenced during the November 2014 hearing have not yet been associated with the file.  Request that the Veteran or his representative provide copies of such statements, if available.  

3.  Verify all periods of the Veteran's active duty service, ACDUTRA, and INACDUTRA.  Such verification should include the dates, locations, and nature of the service.  All inquiries and responses must be documented in the file. 

4.  Make appropriate attempts to obtain the Veteran's complete service treatment records, to include contacting the Veteran's National Guard unit for any records that may still be in their possession.  If the complete service treatment records are not obtained, explain in writing why further attempts to locate or obtain such records would be futile.  The AOJ must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

5.  After completing the above development and associating any additional records with the file, and whether or not any additional records are obtained, schedule the Veteran for a VA examination to determine the etiology of any diagnosed knee disability and provide the examiner with access to all pertinent VBMS and Virtual VA records as well as a description of the precise periods of the Veteran's service, including ACDUTRA and INACDUTRA.  The examiner must review the VBMS and Virtual VA records and document such review in his or her report.  Any indicated tests or studies should be performed.  The examiner is asked to:  

(a)  Examine the Veteran and diagnose any right and left knee disabilities.  

(b)  For each and every diagnosed right and left knee disability, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current knee disability was incurred in or aggravated by any period of active duty service.  If not, is it at least as likely as not that any diagnosed knee disorder is due to a disease or injury incurred or aggravated in the line of duty during any period of ACDUTRA or an injury incurred or aggravated in the line of duty during INACDUTRA.  

(c)  A complete rationale must accompany any opinion provided.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.  In addition to any other relevant documents, the examiner should specifically comment upon the March 2012 letter from Dr. J.K.R.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner should explain why that is the case.  

6.  After completing the development in instructions one through four and associating any additional records with the file, and whether or not any additional records are obtained, obtain an opinion addressing the etiology of the Veteran's hearing loss and tinnitus.  Provide the clinician with access to all pertinent VBMS and Virtual VA records as well as a description of the precise periods of the Veteran's service, including ACDUTRA and INACDUTRA.  The clinician must review the VBMS and Virtual VA records and document such review in his or her report.  An examination should be scheduled if the clinician finds it necessary to provide the requested opinions.  The clinician is asked to:  

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss was incurred in or aggravated by any period of active duty service.  If not, is it at least as likely as not that the Veteran's hearing loss is due to a disease or injury incurred or aggravated in the line of duty during any period of ACDUTRA or an injury incurred or aggravated in the line of duty during INACDUTRA.  

(b)  Provide an opinion as to whether it is at least as likely as not that the Veteran's tinnitus was incurred in or aggravated by any period of active duty service.  If not, is it at least as likely as not that the Veteran's tinnitus is due to a disease or injury incurred or aggravated in the line of duty during any period of ACDUTRA or an injury incurred or aggravated in the line of duty during INACDUTRA.  

(c)  A complete rationale must accompany any opinion provided.  In addition to any other relevant documents, the examiner should specifically comment upon the February 2011 VA examination report, the February 2012 letter from Dr. W.M.P., the October 2012 statement by Dr. J.A.E., and the May 2014 letter from hearing care practitioner B.F.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner should explain why that is the case.  

7.  After completing the above development and any other indicated development, readjudicate the claims of entitlement to service connection for right and left knee disorders, hearing loss, and tinnitus.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


